Title: To George Washington from David Stuart, 8 November 1786
From: Stuart, David
To: Washington, George

 

Dear Sir,
Richmond 8th Novr [17]86

It gives me much pleasure to inform you, of the very auspicious manner, in which the serious entrance on business this Session, has been marked—Tho’ it is not much short of a month now, since our meeting, no business of importance was introduced ’till the last week—You will learn the issue of this, from the inclosed vote—The strong language in which this off spring of iniquity is condemned, will it is hoped have some operation on future Legislatures, and by banishing the idea of it from among the people, be the means of encouraging industry and œconomy, the true sources of public happiness—From a conception that the vote on this subject might have some effect on the policy of other States, where the measure is not yet adopted; the Printer was ordered to publish it, with a request to the Printers throughout the Continent to do the same.
As a further proof of the high regard, which seems at present to prevail for the preservation of national faith, I have to inform you, that an attempt to reduce the Certificates by a scale, has been unanimously rejected. The ease with which these two bugbears have been removed, gives me a hope, that a similar propriety will characterise all the proceedings of the present Assembly.
You have no doubt heard, that the Attorney was a Candidate for the chief Magistracy—As there has never been a Senate before yesterday, the election for this place, and Delegates to Congress was made—The Attorney was chosen by a great majority—the other Candidates were R. H: Lee, and Coll Bland—The Delegates to Congress are Messrs Maddison, Gresham, Carrington, R: H: Lee, and Jos: Jones—Coll Lee you observe is left out—It appears that this proceeded from an opinion generally prevailing, of his very embarrassed circumstances; to which, his election to Congress, served as an Asylum—Tho’ sorry therefore for his ill-luck, yet the principle from whence it proceeded, cannot be reprobated.
Many claims for impressed property have been laid before us and admitted, and the act for giving further time to bring in such claims has been revived—It cannot therefore be doubted, but the claims which you have would be good—But it is time, if you wish anything to be done with them that they should be sent

down—I have lost all hope of the assistance of my Collegue—the certain repeal of the Port-Bill, will be the consequence of his arrival, as it appears to have numerous foes, that need an able leader—From the progress made to-day in two acts, one for immediately empowering Commissioners to meet, for the purpose of fixing on similar taxes, on imported articles, with the States of Maryd & Pennsylvania; and the other, agreeable to the recommendation of the Commissioners at Annapolis, there can be little doubt of their ultimately passing—The subject of the latter Commission, the amending the articles of the Confederation, is important and delicate, but absolutely necessary—From some conversation with Mr Maddison on this business, I have reason to think you will be requested to act on it—I beg leave to remind you of the petition from the Potomac Company, which was thought necessary—the time for such business will soon expire.
If not disappointed by Messrs Page & Baylor, I hope to be able to pay you a pretty considerable part of the sum due you by Christmass—they have made me a faithful promise of paying a considerable sum at that time—I have not heard yet from Mr Savage on the Eastern Shore—but hope, he will have the annual rent for that estate also ready.
I inclose to you, a view of the taxes recieved at the treasury—Having nothing further at present to communicate, I must conclude with an offer of my respects to Mrs Washington and the family at Mt Vernon. I am Dr Sir with great regard Your Obt Servt

Dd Stuart

